Case 1:19-cr-20551-FAM Document 8 Entered on FLSD Docket 09/30/2019 Page 1 of 1



                                           UNITED STATES DISTRICT COURT
                                           SOU THERN DISTR ICT O F FLORID A

                                           CA SE N O . 19-20551-CR -M O R EN O


 UNITED STATES OF AM ERICA,

               Plaintiff,
 V S.

 ERIC LIN ,

               Defendant.
                                             /


                      O R DER O F TM N SFER TO C LER K

         The above named defendantishereby transferred to the Clerk'ssuspended file untilsuch

 timeasthedefendantisapprehended.                                         &
         D ON E and ORD ER ED in M iam i-D ade County Florida,this         day Of Septem ber,

 2019.




                                            FEDERI O . O       O
                                            U N ITE A TES D ISTR ICT JU DG E
